DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the six conductor rings of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 the limitation of “six conductor rings” is unclear. The examiner is uncertain whether applicant meant that the swivel mechanism consists of six different cables with each cable having a conductor ring, or whether these are simply six different rings that are used in order to bound the leads together and restrain them from being dislodged. Examiner has proceeded with the latter interpretation that they are simply rings for bounding the electrical leads together. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kissinger (US 6062224 A) in view of Bertram (NPL Provided 07/18/2019 by applicant), and Webber (US 6102835 A).
Regarding claim 3: Kissinger discloses a counterbalance system (38) to accommodate an animal movements in a vertical plane: comprising: a cable (18,20,22,24,26) coupled to an animal's head, wherein the counterbalance system prevents tension on the cable when the animal moves downward within a cage (Col 5 lines 45-48, “pulls the rotating and rotational sensing means, and all associated leads… with the animal (during downward movement)”); wherein the counterbalance system prevents the cable from folding when the animal moves upward within the cage (14) (Col 6 lines 45-47, “pulls the rotating and rotational sensing means, and all associated leads away from the animal (during upward movement)”); a swivel mechanism (78, Fig. 4) centered above the cage and coupled to a first end from a lever arm by way of a cable, wherein the swivel mechanism moves up and down along a vertical axis of the cage by a hinge (68) pivoting (Col 6 lines 42-48), and a second end counterbalanced with weights (Col 6 lines 42-44, “In addition, the rotating and rotational sensing means are mounted on a lever arm which responds to upward and downward movement of the animal through a counter-balanced weight”) and a commutator (32) initiates a torque value of at least 0.06N to prevent any cable torsion (while not explicitly taught, it is clear that there will be some sort of force further preventing torsion and therefore this limitation would be taught).
Kissinger fails to disclose a plate.
However, Bertram teaches a plate (Fig. 5, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the counterbalance arm as disclosed by Kissinger with the plate as taught by Bertram so as to allow for the counterbalance system to have a greater surface area, allowing for easier manipulation by a laboratory scientist. 
It is clear that Kissinger would be able to function such that weights slightly heavier than the cable to provide a continuous upward pull.
However, if applicant disagrees, then Webber teaches weights slightly heavier than the cable to provide a continuous upward pull(Col 1 lines 5-10, “The present invention relates generally to exercise machines of the weight lifting type in which various exercise devices are linked to an adjustable weight stack by means of a pulley and cable system to provide resistance to exercises performed at the various devices”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the counterbalance arm as disclosed by modified Kissinger with the adjustable weights as taught by Webber so as to allow for a continuous pull on the cables and therefore providing an appropriate connection between the cable and animal for laboratory testing. 
The combined references would therefore teach weights slightly heavier than the cable to provide a continuous upward pull of at least 0.09N (Webber, Col 1 lines 5-10, “The present invention relates generally to exercise machines of the weight lifting type in which various exercise devices are linked to an adjustable weight stack by means of a pulley and cable system to provide resistance to exercises performed at the various devices”(Due to the weights being adjustable, it is clear that the combination of reference can adjust the weights as necessary in order to achieve the desired value) on the animal's head when the plate (Bertram Figs. 5-6) is in a horizontal position and a downward force of at least 0.02N when the first end of the plate is tilted downward inside the cage, and a commutator (Kissinger 32) initiates a torque value of at least 0.06N to prevent any cable torsion (While the exact force values are not taught by the references, it is clear that the combination of references would be able to achieve those values in order to prevent any dislodgement from occurring).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kissinger, Bertram, and Webber as applied to claim 3 above, and further in view of Stepanek (US 9095121 B1).
Regarding claim 4: the modified reference teaches the limitations of claim 3 as shown above.
Modified Kissinger fails to teach providing the cage with a drawer floor to allow bedding and food changes without removing the animal from the cage and without interrupting prolonged continuous animal recordings.
However, Stepanek teaches providing the cage (12) with a drawer floor (3) to allow bedding and food changes without removing the animal from the cage and without interrupting prolonged continuous animal recordings (Col 2 lines 32-34, “Shown in figure is a drawer 3 permitting access to any materials that may need to be removed therefrom, such as used bedding, dropped foods, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cage as disclosed by modified Kissinger with the drawer floor as taught by Stepanek so as to provide the animal with food or bedding while allowing for the continuation of experimentation.
Regarding claim 5: the modified reference teaches the limitations of claim 4 as shown above.
Bertram further teaches an electroencephalography (EEG) recording system to investigate seizure mechanisms on the rat (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the laboratory cage as disclosed by modified Kissinger with the EEG recording system as taught by Bertram so as to monitor the electrical activity that is occurring in the lab animal’s brain.  
Regarding claim 6: the modified reference teaches the limitations of claim 4 as shown above.
Bertram further teaches a continuous recording system for recording electrical biosignals including magnetoencephalo gram (MEG), galvanic skin response (GSR), electrocardiogram (ECG), electromyogram (EMG), electrooculogram (EOG), or Heart Rate Variability (HRV) (Abstract, Figs. 8-9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the laboratory cage as disclosed by modified Kissinger with the EEG recording system as taught by Bertram so as to monitor the electrical activity that is occurring in the lab animal’s brain.  
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kissinger, Bertram, Webber and Stepanek as applied to claim 4 above, and further in view of Webster (US 2861846 A).
Regarding claim 7: the modified reference teaches the limitations of claim 4 as shown above.
Modified Kissinger fails to teach wherein the weight are loosely screwed by a non-concentric hole allowing counterbalancing by turning the weights to alter the torque the weights exert on the plate.
However, Webster teaches wherein the weights (5) are loosely screwed by a non-concentric hole (Fig. 1) allowing counterbalancing by turning the weights to alter the torque the weights exert on the plate (Col 2 lines 9-10, “Weight 6 is slidably mounted and held in position by set screw 19, and weight 5 is threaded and may be moved by rotation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plate counterbalance system as disclosed by modified Kissinger with the adjustable turning weight as taught by Webster so as to increase or decrease the amount of torque the weights exert on the counterbalance system, so as to decrease the likelihood that the cables are detached from the laboratory animal.
Regarding claim 8: the modified reference teaches the limitations of claim 7 as shown above.
Modified Kissinger teaches wherein the weights are adjusted so that the counterbalance on the plate holding the weights exerts a higher torque than the side holding the swivel in and the torque exerted by the weights is about 0.058 Nm when the plate is in the horizontal position, and changes to about 0.029 Nm when the swivel moves all the way inside the cage and to about 0.048 Nm when the swivel reaches its highest position outside the cage (Due to the weights being adjustable, it is clear that a user can adjust the weights as necessary in order to achieve the desired value, because these limitations are that of apparatus claims these limitations need only to be achievable and not explicitly stated by the prior art, therefore these limitations are taught.).
Regarding claim 9: the modified reference teaches the limitations of claim 7 as shown above.
Modified Kissinger teaches wherein the torque exerted by the swivel and the EEG cable is 0.036 Nm when the plate is in the horizontal position, and the torque exerted by the swivel and cable changes to 0.018 Nm when the swivel is down inside the cage, and to 0.026 Nm when the swivel is at its maximal upward position outside the cage (Due to the weights being adjustable, it is clear that a user can adjust the weights as necessary in order to achieve the desired value, because these limitations are that of apparatus claims these limitations need only to be achievable and not explicitly stated by the prior art, therefore these limitations are taught.).
Regarding claim 10: the modified reference teaches the limitations of claim 9 as shown above.
Modified Kissinger teaches wherein the swivel mechanism (78) consists of a center rotating spindle (S) and conductor rings (CR) in electrical contact via conductor brushes (66) (See annotation of Fig. 4 below).

    PNG
    media_image1.png
    416
    357
    media_image1.png
    Greyscale

Modified Kissinger discloses the claimed invention except for six conductor rings.  It would have been obvious to one having ordinary skill in the art before the effective filing date to duplicate the amount of conductor rings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Doing so would prevent further dislodgement from the cables and laboratory animal. 
Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 that Kissinger does not accommodate vertical rat movements. Examiner respectfully disagrees, as the prior art of Kissinger teaches in Col 6 lines 42-48, “In addition, the rotating and rotational sensing means are mounted on a lever arm which responds to upward and downward movement of the animal through a counter-balanced weight which pulls the rotating and rotational sensing means, and all associated leads away from the animal (during upward movement) and with the animal (during downward movement).” It is clear that Kissinger would therefor accommodate for vertical movement from the animal. 
Applicant argues on page 8 that Stepanek does not allow for the changing of bedding while the animal remains in the cage. Examiner respectfully disagrees, as Stepanek recites that the drawer has the purpose of removing used bedding. The claim as currently recited is broad as it contains the term “changing” which simply means to alter or modify, and does not necessarily include substitution of said elements. Therefore Stepanek teaches the currently recited limitations as the drawer allows for the modification of the cage by removing used bedding. Furthermore this claim is an apparatus claim and not a method claim, therefore as Stepanek provides the structure that would allow for changing of the bedding, the limitation is met. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3619